                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


STEVEN J. WOOD,

                    Plaintiff,

      v.                                                     No. 20-2222-SAC-KGG

SAFECO INSURANCE COMPANY
OF AMERICA, and SHERYL A. KELLEY,

                    Defendants.

                                 MEMORANDUM AND ORDER

             On July 2, 2021, this court entered an order that would grant the

plaintiff Steven J. Wood’s (“Wood’s”) motion for voluntary dismissal (ECF# 50) on

certain terms unless he withdrew his motion by July 14, 2021. ECF# 69. Wood filed a

response on July 14, 2021, effectively accepting the court’s stated terms. ECF# 71.

His response also offers his understanding of the court’s stated terms. His

understanding does not create any material dispute or disagreement over the court’s

imposed term that just as the parties agreed in the Colorado case, all discovery

conducted and completed in the Kansas case shall be used in the Colorado case, thus

not repeated, but only as allowed by the court in Colorado. Wood also acknowledges

that dismissal here includes that his independent tort claim of spoliation under Kansas

law as asserted in Count VIII is dismissed with prejudice. The court’s term of dismissal

with prejudice extends to no other asserted claims in this case.

             IT IS THEREFORE ORDERED that the court’s order of July 2, 2021,

granting Wood’s motion for voluntary dismissal without prejudice (ECF# 50) hereby

takes effect on the terms stated therein and summarized again above as Wood did not

                                           1
withdraw his motion by July 14, 2021, but effectively accepted the court’s stated

terms in his response (ECF# 71).

             Dated this 15th day of July, 2021, Topeka, Kansas.


                                       /s Sam A. Crow___________________
                                       Sam A. Crow, U.S. District Senior Judge




                                          2
